Beck, J.
The objections pointed out in the assignment of errors and argued by defendant’s counsel are wholly based upon the alleged insufficiency of the evidence to support the verdict, and certain. rulings made in the admission of evidence.
*111. "1. Appeal • evidenee to sup-I. It may be that the evidence' does not, to the mind of all the members of this court, seem to fully justify the verdict, or that, if we were " ** 77 charged with the duty of finding a verdict,. it would be the other way; but we are charged with no such duty, and can only inquire whether the jury, in the honest, intelligent and unbiased exercise of their discretion, were justified by the evidence in finding for plaintiff. We are unable to conclude that they were not.
CmES and tive^idewaii?" evidence. IT. The petition alleges that defendant was negligent in failing to construct and keep the sidewalk upon which plaintiff fell in a safe condition for persons passing thereon. A witness was permitted to testify that the sidewalk inclined to the right or left, .described by the word “tipped” used by the witness. The evidence was •objected to on the ground that it was.incompetent and immaterial. Certainly an inclined or “tipped” sidewalk may be dangerous, and for that reason it would be negligent to so construct or maintain it, or permit it, through want of repairs, to remain in that condition. It would be more dangerous when covered with snow and ice, which was shown to be the case when plaintiff fell. We are of the opinion that the evidence was competent and material. These considerations dispose of the questions raised and discussed in the case. The judgment of the district court is Aeeikmed.